  Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 1 of 9 PageID #: 389




                            UNITED STATES DISTRICT COURT

                              DISTRICT OF SOUTH DAKOTA

                                    CENTRAL DIVISION


UNITED STATES OF AMERICA,                                        3:10-CR-30017-RAL

                      Plaintiff,
                                                              OPINION AND ORDER
       vs.                                                   DENYING MOTION FOR
                                                           COMPASSIONATE RELEASE
DAVID ANTHONY LEE MARSHALL,

                      Defendant.




       Defendant David Anthony Lee Marshall filed a motion for appointment ofcoimsel to assist

in making a compassionate release motion to the Court. Doc. 54. Marshall's pro se motion was
construed as a motion for compassionate release pursuant to the Amended Standing Order 20-06.^
His case was categorized as Low Priority on November 12, 2020. Doc. 55. On November 30,
2020, the Federal Public Defender for the Districts of South Dakota and North Dakota (FPD)
docketed a notice of intent not to supplement Marshall's motion. The United States opposed the
motion. Doc. 57. On February 4, 2021, Marshall filed a second motion for appointment of
counsel. Doc.60. On March 5,2021,Marshall submitted a reply briefin support ofcompassionate

release. Doc. 61. A letter of support was subsequently submitted on his behalf. Doc. 62. For the
following reasons, this Court denies Marshall's motion for compassionate release and request to
appoint counsel.



'See https://www.sdd.uscourts.gov/socraa (ASO 20-06). Pursuant to ASO 20-06, the Federal
Public Defender for the Districts of South Dakota and North Dakota (FPD) is appointed to
represent all defendants in criminal cases who were previously entitled to court appointed counsel,
are now indigent, and are eligible to seek compassionate release.^ASO 20-06 ^1. The FPD
was automatically appointed to represent Marshall pursuant to ASO 20-06. In further keeping
with the Amended Standing Order, the FPD opted not to submit supplemental briefing on
Marshall's motion because his case was categorized as Low Priority. S^ id.18.
  Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 2 of 9 PageID #: 390



   I.        Background

          On August 16, 2010, Marshall pleaded guilty to aggravated sexual abuse of a child in
violation of 18 U.S.C. §§ 1153, 2241(c), 2246(2)(D). Docs. 27, 33. On November 8, 2010, this
Court held a sentencing hearing in Marshall's case and imposed a custody sentence of 180 months
followed by five years of supervised release. Docs. 47, 49 at 2-3. Marshall's conviction resulted
from the sexual abuse of his adopted daughter. Doc. 30 at 1-2; Presentence Report^(PSR)HTj 9-
10. The abuse started when the victim was nine years old and continued for several years. Id 11

10, 32-39. Marshall's victim gave a detailed and graphic account of multiple instances of sexual
abuse occurring inside the family home,in a shed on the property,in a vehicle, and on family trips.
See id.


          Marshall's conduct was brought to the attention of law enforcement in early 2010, when

the victim was 16 years old. Id      9-10. She was taken into protective care by the South Dakota
Department of Social Services and placed in a residential behavioral treatment center. Id H 12.
During her time there, the victim had flashbacks and anxiety about the sexual abuse, which
triggered physical outbursts. Id She was sometimes medicated to control the outbursts while she
developed other coping mechanisms to work through her feelings. Id

          Under the sentencing guidelines, Marshall's base offense level was 30. Id ^ 20. The base

offense level was increased by four levels because the victim was under the age of 12 when the
abuse began. Id ^ 22. Another two levels were added for the victim being in Marshall's custody,
care, and supervisory control. Id ^ 23. A five-level enhancement applied based on Marshall s
pattern of sexual abuse of his victim. Id Tf 30. After applying an offense level reduction for



^ The Presentence Report is not on file with the Clerk of Court due to the sensitive nature of the
information disclosed therein. This Court has conducted a detailed review ofthe report.
  Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 3 of 9 PageID #: 391




Marshall's acceptance of responsibility, the total offense level was 38.^ See PSR              20-31.
Marshall fell into criminal history category I.         H 44. Based on a total offense level of 38 and

criminal history category I, Marshall's advisory guideline range was 235 to 293 months in custody.
This Court granted the defendant's motion for a downward variance for reasons announced during
the sentencing. Docs. 44, 48. Marshall was sentenced to 180 months incarceration followed by
five years of supervised release. Doc. 49.at 2-3.

       Marshall is currently incarcerated at FCI Ashland, a low security correctional institution in
Ashland, Kentucky.      Doc. 54 at 1; see also Find an Inmate, Fed. Bureau of Prisons,
https://www.bop.gov/inmateloc/(last visited Mar. 10, 2021). Marshall has served approximately
80% of his sentence. Doc. 56 at 167. His projected release date is June 8, 2023, and under his

current status in the Bureau ofPrisons(BOP),Marshall is eligible for home detention on December

8,2022. Id. at 168. Marshall is 60 years old. Id. at 167.

       In early 2020, a novel coronavirus, COVID-19, quickly spread across the United States
and infiltrated correctional institutions. The Centers for Disease Control and Prevention (CDC)

has identified certain underlying health conditions that put individuals at higher risk for a severe
form of the illness if they contract the disease. Among those at higher risk are individuals with
cancer, chronic kidney disease, obesity, serious heart conditions, sickle cell disease. Type 2
diabetes, and several others. See People with Certain Medical Conditions, Ctrs. for Disease
Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
people-with-medical-conditions.html (last updated Mar. 15, 2021).




^ This Court declined to apply a two-level adjustment for obstruction ofjustice at sentencing as
the presentence investigation writer had suggested. See id. ^ 26; Doc. 47 at 2.
                                                    3
  Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 4 of 9 PageID #: 392




         In a supplemental filing, Marshall states he is seeking compassionate release based on the
risk ofCOVID-19 and the conditions ofhis confinement at FCI Ashland. Doc. 61 at 2-4. Marshall

does not claim to have any medical conditions that increase his risk ofsevere illness from COVID-

19,but has generalized concerns about his ability to remain safe from the virus while incarcerated.
Id. He reports FCI Ashland's infection rate is much higher than the general population. Id at 2.

Marshall additionally requests this Court to consider his extensive rehabilitation efforts and the

length of time he has already served in custody. Id. at 12; see also Doc. 61-1 at 1-2. If released,
Marshall intends to live with his sister near Mission, South Dakota, and care for his elderly mother.

Doc. 61-1 at 1-2.


   II.       Legal Standard

         Generally, a "court may not modify a term of imprisonment once it has been imposed,"

except in a few, narrow circumstances. 18 U.S.C. § 3582(c). The compassionate release statute

as amended by the First Step Act of 2018 provides one of those narrow avenues through which a
sentence may be modified. The compassionate release statute provides in pertinent part that:

                (A)the court, upon motion ofthe Director of the Bureau ofPrisons,
                   or upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the
                   Bureau ofPrisons to bring a motion on the defendant's behalfor
                   the lapse of 30 days from the receipt of such a request by the
                    warden of the defendant's facility, whichever is earlier, may
                    reduce the term ofimprisonment... after considering the factors
                    set forth in section 3553(a) to the extent that they are applicable,
                    if it finds that—


                    (i)     extraordinary and compelling reasons warrant such a
                            reduction;.,.

                    and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission.
   Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 5 of 9 PageID #: 393




18 U.S.C. § 3582(c)(1)(A). "The district court has broad discretion in determining whether
proffered cireumstances warrant a reduction in sentence." United States v. Loggins,966 F.3d 891,
892 (8th Cir. 2020). Ultimately, the defendant bears the burden of establishing that a sentence
reduction is warranted. See United States v. Jones, 836 F.3d 896,899(8th Cir. 2016).

   III.      Discussion


       Marshall submitted an administrative request for compassionate release to the warden of

his institution on October 28,2020. Doc. 61-1 at 4. The warden denied the request on November

2, 2020.        Marshall appealed the denial to the regional administrative remedy coordinator on

January 20, 2021. Id at 6. This appeal is still pending before the regional office. Id Because
more than 30 days have elapsed sinee Marshall submitted his appeal, this Court concludes it may
entertain Marshall's motion directly.

          In determining whether compassionate release is justified, this Court must consider the
sentencing factors in 18 U.S.C. § 3553(a), determine whether "extraordinary and compelling
reasons" warrant a sentence reduction, and evaluate whether a sentence reduction is consistent

with the Sentencing Commission's applicable policy statements. ^18 U.S.C. § 3582(c). In
conducting its analysis on compassionate release motions, this Court typically begins by
considering the applicable § 3553(a) sentencing factors. In this case, however, this Court begins
with Marshall's claimed "extraordinary and compelling reasons" for compassionate release.

          Congress directed the Sentencing Commission to describe and provide examples of what
constitutes "extraordinary and compelling" reasons with respect to the compassionate release
statute. 28 U.S.C. 994(t). The Sentencing Commission provided such examples in the
commentary to United States Sentencing Guideline § 1B1.13. Those reasons include the
 defendant's terminal illness or debilitating physical or mental condition, the defendant's advanced
  Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 6 of 9 PageID #: 394




age in combination with the proportion of his sentence served, and certain family circumstances.

U.S.S.G. § 1B1.13 cmt. n.l(A)-(C). The Sentencing Commission also included a "catch all"
provision which allows one to find "extraordinary and compelling" reasons other than those
specifically listed "[a]s determined by the Director ofthe Bureau ofPrisons." U.S.S.G. § 1B1.13

cmt. n.1(D).

       Since the First Step Act was passed,the Sentencing Commission has not updated its policy
statement because it has lacked a quorum. As a result, district courts have questioned whether the

policy statement still applies and whether courts may consider other "extraordinary and
compelling" reasons under the "catch all" provision. See United States v. Mondaca, No. 89-CR-

0655 DMS, 2020 WL 1029024, at *3 (S.D. Cal. Mar. 3, 2020)(discussing the discord among

district courts); United States v. Spears, No. 98-0208-SI-22, 2019 WL 5190877, at *3(D. Or. Oct.

15, 2019)(same); United States v. Brown.411 F. Supp. 3d 446,449-50(S.D. Iowa 2019)(same).
Many district courts have concluded that the discretion given to the Director of the BOP by the
Sentencing Commission extends to federal judges and allows them to consider "extraordinary and
compelling reason[s] other than" those specifically described. United States v. Condon, 458 F.
Supp. 3d 1114,1118(D.N.D. 2020)(listing cases that found federal judges may apply the "catch
all" provision of U.S.S.G. § 1B1.13 comment note 1(D)). The United States Court of Appeals for
the Eighth Circuit has not yet addressed this issue. ^Loggins. 966 F.3d at 892; and United
States v. Rodd. 966 F.3d 740(8th Cir. 2020).

        Based upon his contentions, this Court examines Marshall's pro se motion for
compassionate release under the "catch-all" provision of U.S.S.G. § 1B1.13 comment note 1(D).
Marshall does not claim to have a terminal illness or a debilitating physical or mental health

condition, nor does he meet the advanced age requirement for consideration under U.S.S.G. §
  Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 7 of 9 PageID #: 395




1B1.13, comment notes 1(A)-(B). Marshall's desire to be released to care for his elderly mother

does not fall within either comment note l(C)(i) for the care of the defendant's minor child or

comment note l(C)(ii)for care of an incapacitated spouse. While Marshall's desire to care for his

mother is commendable, it does notjustify release under the applicable comment notes.

       This Court has conducted a detailed review of Marshall's medical records on file in this

case. His current conditions include headache, dental issues, and unspecified pain. Doc. 56 at 2,

8. Marshall is not prescribed any medications. Id. at 26. He was most recently seen in March

2017 for toothache, and in February 2017 for pain while urinating. Id at 108, 111. Overall, the

medical records reflect that Marshall is generally healthy and has rarely sought medical attention.

See generallv Doc. 56.


       The COVID-19 pandemic has impacted this country in extraordinary ways. However,"the

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread." United States v. Raia,

954 F.3d 594, 597(3d Cir. 2020). This Court is familiar with the precautions implemented by the
BOP to protect inmates from COVID-19. See BOP Implementing Modified Operations,
https://www.bop.gov/coronavirus/covidl9_status.jsp (last visited Mar. 16, 2021). No measures

are 100% effective, and COVID-19 continues to be a health concern in correctional institutions as

well as in the general public.

        Marshall is currently incarcerated at FCI Ashland. FCI Ashland currently has zero active

inmate infections of COVID-19 and six active COVID-19 cases among staff; 333 inmates and 63

staff have recovered from the illness, and the facility has reported six inmate deaths. ^BOP:

COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited Mar. 16, 2021). The total


                                                  7
  Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 8 of 9 PageID #: 396




population       at        FCI         Ashland         is       currently          956          persons.
https://www.bop.gov/locations/institutions/ash (last visited Mar. 16, 2021). Assuming a static
population, this means that 35% of the inmates at FCI Ashland have contracted COVID-19, and
of those contracting the illness fewer than 2% have died as a result. FCI Ashland appears to be

taking appropriate measures to treat and care for inmates who contract COVID-19.

       Recently, the BOP has implemented a COVID-19 vaccination program to protect inmates

and stafffrom the virus and limit its transmission. Id (last visited Mar. 16, 2021). As of March

16, 2021, 80,973 doses have been administered systemwide. Id These numbers are increasing
daily. At FCI Ashland, 120 staffand 100 inmates have been fully inoculated as of March 16,2021.
See   Learn     More     About      Vaccinations     and     View     Individual     Facility     Stats,

https://www.bop.gov/coronavirus/ (last visited Mar. 10, 2021). According to the BOP, those
inmates who wish to receive the vaccine will have an opportunity to do so, but

       [w]hen an institution receives an allocation ofthe vaccine, it is first offered to full-
       time staff at that location, given that staff - who come and go between the facility
       and the community - present a higher potential vector for COVID-19 transmission.
       Vaccinating staff protects fellow staff, inmates at the facility, and the community.

Id


       Marshall has served approximately 80% ofhis 180-month sentence. The Court commends
Marshall for the work he is doing while incarcerated to rehabilitate himself and provide chaplain
support to his fellow inmates. Nevertheless, these activities, though laudable, do not justify a
reduction in sentence. See U.S.S.G. § 1B1.13 cmt. n.3 (providing rehabilitation by itself is not an

extraordinary and compelling reason for compassionate release). Marshall's offense was solely
for his own sexual gratification and was harmful and destructive to a young girl whom he was

entrusted to care for and protect. This Court already granted Marshall a downward variance from
the guideline range at the time of sentencing. An additional reduction is unwarranted.
   Case 3:10-cr-30017-RAL Document 64 Filed 03/17/21 Page 9 of 9 PageID #: 397




       The original sentence was chosen with care, considering the nature and circumstances of
Marshall's offense, Marshall's history and characteristics, his and his community's needs and all

of the other applicable 3553(a) sentencing factors. A reduction in his sentence would not reflect
the seriousness of the offense, promote respect for law, or provide just pumshment. Despite the

risks posed by COVID-19, this Court does not find "extraordinary and compelling reasons" to
justify compassionate release under the First Step Act.

   IV.      Conclusion and Order

       Therefore, it is hereby

       ORDERED that Marshall's motion for compassionate release, Doc. 54, and motion for

         appointment ofcounsel, Doc. 60, are denied.

         DATED this IT* day of March,2021.
                                             BY THE COURT:



                                                          [X
                                             ROBERTO A. LANGE
                                             CHIEF JUDGE




                                                 9
